    Case 2:18-cv-13642-CCC Document 26 Filed 01/19/21 Page 1 of 26 PageID: 3283




**NOT FOR PUBLICATION**

                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY

    GIUSEPPE TEDESCO,                                     Civil Action No. 18-13642 (CCC)

                 Petitioner,                                           OPINION

          v.

    THE ATTORNEY GENERAL OF THE
    STATE OF NEW JERSEY, et al.,

                 Respondents.


CECCHI, District Judge:

         Currently before this Court is Petitioner’s (“Petitioner”) petition for a writ of habeas

corpus. ECF No. 1. Following an order to answer, Respondents filed a response to the petition

(ECF No. 8), to which Petitioner replied (ECF No. 17). Also before the Court are Petitioner’s

request to file an addendum to his petition (ECF No. 20), Respondents’ motion to dismiss that

addendum (ECF No. 21), and Petitioner’s response to the motion to dismiss (ECF No. 24). For

the following reasons, the petition is denied, Petitioner is denied a certificate of appealability, and

Respondent’s motion to dismiss is denied as moot in light of the denial of the petition.

I. BACKGROUND

         In its opinion affirming Petitioner’s conviction, the Superior Court of New Jersey –

Appellate Division summarized the background of Petitioner’s conviction as follows:

                In March 2010, [Petitioner] was twenty-four years old and living at
                home with his mother and stepfather in Hopatcong. He was on
                disability leave from his job. While on leave, he reconnected with
                high school friends [Jerry] and [David] 1 on Facebook. [Petitioner]

1
 The Appellate Division referred to the fact witnesses and victim by pseudonyms, and this Court
uses those same pseudonyms throughout this opinion. See ECF No. 14-10 at 2 n.1.
                                                  1
Case 2:18-cv-13642-CCC Document 26 Filed 01/19/21 Page 2 of 26 PageID: 3284




           also knew Allison in high school, as they briefly dated in 2007 or
           2008 and remained friends.

                   Weeks before the shooting, [Petitioner] and Allison went to
           a bar in New York City accompanied by David, Jerry, and Jerry’s
           girlfriend, [Martha]. At the bar, [Petitioner] became highly
           intoxicated. According to Jerry, at one point, while they were in the
           bathroom, [Petitioner] said he loved Allison and would do anything
           to be with her. He described [Petitioner] as “mad,” adding, “[H]e
           just wanted to be with her and then he punched the wall” and started
           crying. David could not recall any comments from [Petitioner]
           about Allison that night, but testified he previously heard
           [Petitioner] “pretty much” proclaim his love for Allison. Martha
           similarly testified [Petitioner] was in love with Allison, but noted
           they were not dating.

                  On the ride home from the bar, [Petitioner] told Jerry he did
           not want to live if he could not have Allison, that he had a gun at
           home, that he wanted Jerry to kill her, and that “he would kill her if
           he had to.” Martha testified that [Petitioner] said he loved Allison,
           “he couldn’t live without her,” and he would “kill anyone if . . . she
           was with someone else.” Martha noted there were also “a couple of
           occasions” when [Petitioner] said that “[i]f he found out she was
           dating someone it would not be a good situation; then he would
           probably hurt the person that was with her.” When asked about
           these remarks at trial, [Petitioner] described them as “drunken
           babble,” and said he and Allison later laughed about them.

                   [Melissa] testified she went to the same middle school as
           [Petitioner] and met him again through a mutual friend in 2006.
           They communicated by instant messages, text, and on Facebook,
           and met “[a] handful of times.” At some point, “within a year before
           this incident,” [Petitioner] told Melissa that Allison was an ex-
           girlfriend and that he was trying to get back together with her, but
           Allison may have been dating someone else or she was not
           interested.    Another night, they were talking online when
           [Petitioner] told Melissa that he was trying to contact Allison and
           that “if she’s not going to be with me, she’s not going to be with
           anybody else.” Melissa told him not to say such things and ‘signed
           off.”

                   From March 19 to 21, 2010, [Petitioner] and Allison went to
           Boston to celebrate his birthday. [Gary], who never met
           [Petitioner], believed Allison went there with friends; he called her
           eight times between 1:35 a.m. and 1:57 a.m. on March 20. During
           the drive home that weekend, [Petitioner] learned Gary made these

                                             2
Case 2:18-cv-13642-CCC Document 26 Filed 01/19/21 Page 3 of 26 PageID: 3285




           calls. [Petitioner] later told Jerry that while they were away, Allison
           had received a text in the morning “from a guy,” that he had
           confronted her about it, and that he had been “really mad” that
           someone had texted her. [Petitioner] also told David that he went to
           Boston with Allison “to sway her back or something,” but had
           become upset with her.

                   Around this time, Gary received a “friend request” on
           Facebook from someone named Mariangela Della Venta.
           [Petitioner] explained that in late . . . 2009 or early January 2010, he
           created this fake Facebook page using a fictitious female identity “to
           get information for people” and to “joke” with his friends.
           [Petitioner] claimed that on the way home from Boston, Allison
           asked him to use the fake page to gather information about Gary.

                  On Tuesday evening, March 23, 2010, Allison went to
           Gary’s home in Livingston. Allison left around 10:00 p.m., but
           within minutes, she called Gary to say she had a flat tire. Earlier
           that night, [Judy], a friend of [Petitioner]’s since high school,
           received a phone call from [Petitioner]. [Petitioner] told her he
           slashed Allison’s tires. On March 26, 2010, Allison again went to
           Gary’s home and parked her car in the same space as three nights
           before. She left around 1:00 a.m., but soon discovered two more
           slashed tires.

                   On March 27, 2010, Allison’s parents were going out for the
           evening and her mother asked Allison to join them because her
           daughter “seemed a little upset.” Allison decided to stay home.
           That same evening, [Petitioner] was at his mother’s home preparing
           to attend a birthday party for Judy at a club in Hoboken. [Petitioner]
           planned to go to the party with Jerry and Martha, but around 8:00
           p.m., they told [Petitioner] their plans had changed for the evening.
           Around the same time, David sent a text to [Petitioner] asking if he
           wanted a ride. [Petitioner] responded “he would rather go solo,” and
           would “meet up with you guys later.”

                   Before leaving home, [Petitioner] exchanged text messages
           with Allison. [Petitioner] asked Allison if she wanted to “get
           together” for his upcoming birthday, but she declined, stating, “I
           don’t think [I] can. Sorry. Have fun . . . .” [Petitioner] testified he
           decided to stop at Allison’s house before driving to Hoboken
           because the “texts didn’t seem right” and “were very short.” He
           took his gun, a Beretta, for self-protection, explaining that he was
           carrying “a lot of money,” that he was wearing nice clothes and a
           “big chain,” and that he was driving a “brand new truck.”



                                              3
Case 2:18-cv-13642-CCC Document 26 Filed 01/19/21 Page 4 of 26 PageID: 3286




           [Petitioner] carried his gun in his waistband between his belt and
           jeans.

                   [Petitioner] drove to Allison’s house and parked his truck
           about “a block away,” rather than in the vacant space in her
           driveway. He left his cell phone in his vehicle, and walked to
           Allison’s house. Allison opened the front door for him. Before
           [Petitioner] left, Allison was shot six times. A short time later, a
           passing motorist observed [Petitioner] running out of Allison’s
           house “at full blast,” looking “scared to death.”

                   Upon reaching his car, [Petitioner] put his gun in the center
           console, where he had left his cell phone. He called his biological
           father to say he was shot, but did not mention what happened to
           Allison. [Petitioner] later explained, “[T]here was nothing that [he]
           could do for [Allison because] she had passed.” His father told him
           to go home.

                   When [Petitioner] arrived home, he parked his car in the
           driveway and went inside to tell his mother and stepfather that he
           was shot. His mother became hysterical, while his stepfather tried
           to stop the bleeding. [Petitioner] told his mother that the shooting
           took place at Allison’s house, but did not tell her that Allison was
           dead.

                   [Petitioner]’s stepfather drove him to the hospital. On the
           way there, [Petitioner] received a call from his mother asking for
           Allison’s address, which he provided. His mother called 9-1-1 to
           report that her son was shot in the hand.

                  At the hospital, [Petitioner] received treatment from Hakan
           Kutlu, M.D., a surgeon, for a gunshot wound to his left hand. Dr.
           Kutlu determined a bullet entered at the base of [Petitioner]’s left
           thumb and exited at the base of his small finger.

                   Meanwhile, Patrolmen Ryan Tracey and David Kraus of the
           Hopatcong Police Department went to [Petitioner]’s home, where
           [Petitioner]’s mother told them the shooting occurred at the house
           where her son’s friend lived; she further stated her son drove home
           that night in the Durango parked in the driveway. Patrolman Tracey
           observed blood inside the Durango and on the door handle, steering
           wheel, and driver’s seat.

                  The police then responded to Allison’s house, where they
           observed blood on the walkway leading to the open front door.
           Looking inside, they saw a lifeless body at the base of the stairs.

                                            4
Case 2:18-cv-13642-CCC Document 26 Filed 01/19/21 Page 5 of 26 PageID: 3287




           The officers entered and searched the home for other possible
           victims. Patrolman Kraus later returned to [Petitioner]’s home,
           where [Petitioner]’s mother told him that her son owned a registered
           handgun.

                   At 11:30 p.m. on March 27, 2010, Detectives Rita Gallo and
           David Monisera of the New Jersey State Police Crime Scene
           Investigation Unit (CSI) arrived at Allison’s house to complete a
           homicide investigation. They observed no sign of forced entry; they
           found Allison lying on her back at the bottom of the stairs leading
           from the landing to the foyer on the lower level.

                   The detectives recovered six shell casings. Detective Gallo
           observed Allison had three gunshot wounds through her sweater,
           and one gunshot wound in her hand, chin, nose and left temple. She
           noted the chest wounds had fibers from her sweater that were
           “almost melted,” suggesting shots fired at close range; further, the
           stippling marks caused by gunpowder deposited near the chin
           wound suggested a round entered her face “at very close range.” She
           explained the blood from a wound near Allison’s ear showed “she
           definitely wasn’t upright because the blood isn’t running down her
           face.”

                   Meanwhile, Detective Thomas Redfern of CSI North went
           to the hospital and spoke with [Petitioner] in the emergency room.
           Detective Redfern took possession of [Petitioner]’s clothes, noting
           there were reddish-brown stains on his jeans.

                   Detective Kenneth Wise arrived at [Petitioner]’s home at
           approximately 4:38 a.m. on March 28, 2010. Pursuant to a warrant
           already obtained, he searched [Petitioner]’s bedroom and found a
           box of fifty Remington 25-caliber rounds with eight rounds missing.
           He also recovered the 25-caliber Beretta from the Durango’s center
           console. He observed red-brown stains on the Beretta consistent
           with blood, and found two live rounds in the gun.

                    On March 28, 2010, Junaid R. Shaikh, M.D., a forensic
           pathologist with approximately twenty years of experience,
           performed an autopsy. The autopsy revealed six gunshot wounds,
           five of which showed evidence of close-range firing from a distance
           of “18 inches or less.” Dr. Shaikh could not determine the order of
           the shots. All six bullets were “frontal entrance wounds.” In his
           report, he described the entry wounds, the wound tracks, and
           associated injuries. At trial, Dr. Shaikh testified regarding each
           wound, noting several of the wounds would have affected Allison’s
           ability to “struggle or fight back.” He concluded that the cause of

                                            5
Case 2:18-cv-13642-CCC Document 26 Filed 01/19/21 Page 6 of 26 PageID: 3288




           death was multiple gunshot wounds and that the manner of death
           was homicide.

                   The State also presented several experts employed by the
           New Jersey State Police. Brett Hutchinson, an expert in DNA
           analysis, determined the blood on the landing outside the house and
           on the gun’s trigger and slide contained [Petitioner]’s DNA. Judith
           Link, an expert in gunshot residue analysis, performed a chemical
           examination of Allison’s sweater and found evidence of nitrites
           from gunpowder.         Gerard Burkhart, an expert in firearms
           identification testified the Beretta was operable[, and the parties
           stipulated that Petitioner’s Beretta discharged the shell casings
           recovered at the crime scene.] Using Link’s findings, Burkhart
           conducted test firings to replicate the gunshot residue on the victim’s
           sweater, and determined the shot to the lower abdomen was fired
           from a distance of less than twelve inches, while the two shots to the
           chest were fired from no further away than five feet, six inches.

                   [Petitioner] also testified at trial. He confirmed his trip to
           Boston with Allison, claiming she had received a number of phone
           calls but had ignored all of them. [Petitioner] denied slashing
           Allison’s tires or telling Judy he did it. He further denied making
           any threats against Allison when intoxicated, or knowing Gary lived
           in Livingston. [Petitioner] acknowledged posting a picture of his
           Beretta on his real Facebook page.

                   [Petitioner] claimed he acted in self-defense on the evening
           of March 27, 2010. He said after Allison let him into her house, they
           sat in the living room and talked and he asked for glass of water.
           After he returned the glass to the kitchen, he turned around and saw
           Allison standing in the doorway holding his gun. She asked,
           “[W]hat is this?” [Petitioner] believed the gun fell out of his pants
           while they were sitting on the sofa and “somehow the safety got off.”

                    [Petitioner] said he started to walk towards Allison and reach
           for the gun, but Allison “kind of put like a little bit of a grip into the
           gun” and it “went off when I tried to pull it out,” and a bullet struck
           her in the right hand. She stumbled backwards and their feet became
           tangled in a rug, causing both to fall down the stairs, with the gun
           discharging “a couple more shots.” One bullet struck [Petitioner] in
           the hand. [Petitioner] said the gun was in both of their hands when
           they fell, with his finger on the trigger and his eyes closed.

                    After striking his head at the bottom of the stairs, [Petitioner]
           said Allison “[got] the gun and it was leveled at my head.” As he
           tried to push the gun away, he twisted her left hand and the gun went

                                               6
Case 2:18-cv-13642-CCC Document 26 Filed 01/19/21 Page 7 of 26 PageID: 3289




           off two more times, striking Allison in the face. [Petitioner] denied
           pulling the trigger for those two shots. After he felt Allison’s hand
           go limp, he grabbed the gun and fell forward onto the stairs, hitting
           his arms on a step while his finger was on the trigger. He explained,
           “I must have pulled the trigger, and that last shot went to I believe
           the side of her head.” He estimated the entire incident lasted fifteen
           to twenty seconds.

                  After the shooting, [Petitioner] said he went upstairs into the
           kitchen, looking for “[a]nything that could help,” but did not notice
           the wall phone. He went back down the stairs and stepped over
           Allison’s body; he shook her shoulder and called her name, with no
           response. At that point, he realized Allison was dead; scared, he left
           the house and ran to his car.

                   [Petitioner] denied planning to hurt Allison, noting she was
           “a wonderful, non-violent person,” she was his friend, and he “cared
           for her very much.” He described the shooting as an “unfortunate .
           . . set of circumstances.” He explained, “I had no problems
           whatsoever. We were not arguing. We had no bad words. There
           was no threats.” On cross-examination, [Petitioner] acknowledged
           he violated the law when he took the Beretta to Allison’s house,
           because he did not have a permit to carry the firearm. He also
           acknowledged that he had firearms training and attended a shooting
           range.

                   The State called two witnesses on rebuttal. Gary confirmed
           the week before the incident he exchanged approximately fifteen
           messages with “Della Venta,” the fake Facebook identity
           [Petitioner] created. Gary received the last message from “Della
           Venta” around 5:30 or 6:30 p.m. on March 27, 2010. In these
           messages, Gary revealed his name, the town where he lived, and
           information about his relationship with Allison, including that they
           had dated and were “hooking up a little bit.”

                   Allison’s mother testified that she spoke with her daughter
           on March 26, 2010, about the drive home from Boston the previous
           weekend. Her daughter said that after she received a text or call
           during the trip, [Petitioner] grabbed the phone from her hands and
           started to argue with her.

                  The next evening, Allison’s mother spoke again with her
           daughter, recalling that she “really looked upset.” At that time,
           Allison expressed concern about the tire-slashing incidents and told
           her mother she believed [Petitioner] was stalking her. She asked her
           mother about getting a restraining order against him.

                                             7
Case 2:18-cv-13642-CCC Document 26 Filed 01/19/21 Page 8 of 26 PageID: 3290




ECF No. 14-10 at 4–15.

       Following trial, a jury found Petitioner guilty of first-degree murder, in violation of N.J.

Stat. Ann. § 2C:11-3(a), second-degree unlawful possession of a handgun without a permit, in

violation of N.J. Stat. Ann. § 2C:39-5(b), and second-degree possession of a firearm for an

unlawful purpose, in violation of N.J. Stat. Ann. § 2C:39-4(a). ECF No. 14-10 at 2. The trial judge

thereafter sentenced petitioner to a total sentence of seventy years imprisonment. Id. Petitioner

appealed, and the Appellate Division affirmed his conviction in an opinion issued on March 6,

2017. Id. Petitioner thereafter filed a petition for certification, which was denied by the Supreme

Court of New Jersey on September 11, 2017. ECF No. 14-14. Petitioner did not pursue a post-

conviction relief petition, and instead filed this petition in early September, 2018. ECF No. 1.

II. DISCUSSION

A. Legal Standard

       Under 28 U.S.C. § 2254(a), the district court “shall entertain an application for a writ of

habeas corpus on behalf of a person in custody pursuant to the judgment of a State court only on

the ground that he is in custody in violation of the Constitution or laws or treaties of the United

States.” The petitioner has the burden of establishing his entitlement to relief for each claim

presented in his petition based upon the record that was before the state court. See Eley v. Erickson,

712 F.3d 837, 846 (3d Cir. 2013); see also Parker v. Matthews, 132 S. Ct. 2148, 2151 (2012).

Under the statute, as amended by the Anti-Terrorism and Effective Death Penalty Act, 28 U.S.C.

§ 2244 (“AEDPA”), district courts are required to give great deference to the determinations of

the state trial and appellate courts. See Renico v. Lett, 559 U.S. 766, 772–73 (2010).

       Where a claim has been adjudicated on the merits by the state courts, the district court shall

not grant an application for a writ of habeas corpus unless the state court adjudication

                                                  8
Case 2:18-cv-13642-CCC Document 26 Filed 01/19/21 Page 9 of 26 PageID: 3291




               (1) resulted in a decision that was contrary to, or involved an
               unreasonable application of, clearly established Federal law, as
               determined by the Supreme Court of the United States; or

               (2) resulted in a decision that was based on an unreasonable
               determination of the facts in light of the evidence presented in the
               State court proceeding.

28 U.S.C. § 2254(d)(1)-(2). Federal law is clearly established for the purposes of the statute where

it is clearly expressed in “only the holdings, as opposed to the dicta” of the opinions of the United

States Supreme Court. See Woods v. Donald, 125 S. Ct. 1372, 1376 (2015). “When reviewing

state criminal convictions on collateral review, federal judges are required to afford state courts

due respect by overturning their decisions only when there could be no reasonable dispute that

they were wrong.” Id. Where a petitioner challenges an allegedly erroneous factual determination

of the state courts, “a determination of a factual issue made by a State court shall be presumed to

be correct [and t]he applicant shall have the burden of rebutting the presumption of correctness by

clear and convincing evidence. 28 U.S.C. § 2254(e)(1).

B. Analysis

1. Evidentiary Claims

       In the majority of his claims, Petitioner challenges various evidentiary decisions made by

the state trial court and upheld by the Appellate Division. Because “the Due Process Clause does

not permit the federal courts to engage in a finely-tuned review of the wisdom of state evidentiary

rules,” see Marshall v. Lonberger, 459 U.S. 422, 438 (1983), claims challenging the admissibility

of evidence are normally considered questions of state law which are not cognizable in habeas

corpus. See Keller v. Larkins, 251 F.3d 408, 416 n.2 (3d Cir. 2001) (“A federal habeas court . . .

cannot decide whether the evidence in question was properly allowed under the state law of

evidence”); see also Estelle v. McGuire, 502 U.S. 62, 67–70 (1991); Wilson v. Vaughn, 533 F.3d



                                                 9
Case 2:18-cv-13642-CCC Document 26 Filed 01/19/21 Page 10 of 26 PageID: 3292




208, 213–14 (3d Cir. 2008), cert. denied, 556 U.S. 1170 (2009). A habeas petitioner may therefore

raise a habeas claim based on a state law evidentiary issue only where he can show that the

admission of the evidence in question denied him Due Process under the Fourteenth Amendment

by depriving him of the “fundamental elements of fairness in [his] criminal trial.” Glenn v. Wynder,

743 F.3d 402, 407 (3d Cir. 2014) (quoting Riggins v. Nevada, 504 U.S. 127, 149 (1992) (Thomas,

J. dissenting)). “In order to satisfy due process, [Petitioner’s] trial must have been fair, it need not

have been perfect.” Id. (citing United States v. Hasting, 461 U.S. 499, 508 (1983)). Thus, a Due

Process violation will only occur in the context of a state court evidentiary ruling when that ruling

was “so arbitrary or prejudicial that it rendered the trial fundamentally unfair.” Scott v. Bartkowski,

No. 11-3365, 2013 WL 4537651, at *9 (D.N.J. Aug. 27, 2013) (citing Romano v. Oklahoma, 512

U.S. 1, 12-13 (1994)).

       Petitioner first challenges the admission of evidence regarding the two tire slashing

incidents, which he contends were unduly prejudicial examples of prior bad acts, one of which

could not be directly connected to him other than through implication. The Appellate Division

rejected Petitioner’s challenge to this evidence, finding that the tire slashing evidence was relevant

in light of Petitioner’s admission to committing at least one of the slashings and went to his state

of mind, the two incidents were close in time and similar enough to the ultimate events in question

to warrant admission, their was sufficient evidence to support the trial judge’s conclusion that

Petitioner was the one who committed both slashings, and the evidence was highly probative of

Petitioner’s guilt or innocence.

       The Supreme Court has never held that evidence of prior bad acts – even when they amount

to other crimes – must be excluded from criminal trials, nor that a curative instruction or other

restriction is per se required for a criminal conviction involving such evidence to survive



                                                  10
Case 2:18-cv-13642-CCC Document 26 Filed 01/19/21 Page 11 of 26 PageID: 3293




constitutional scrutiny. See generally Estelle, 502 U.S. 62; Greer v. Miller, 483 U.S. 756 (1987);

Spencer v. Texas, 385 U.S. 554 (1967); see also Minett v. Hendricks, 135 F. App’x 547, 553

(2005). As with most state court evidentiary decisions, the admission of such evidence will only

warrant habeas relief where the admission of the evidence was so unduly prejudicial that it

rendered the petitioner’s trial fundamentally unfair. Glenn, 743 F.3d at 407; Minett, 135 F. App’x

at 553.

          Petitioner has made no such showing here. Based on Petitioner’s own admission to a third

party of having committed at least one of the tire slashing incidents and the similarity between

them, the relevance of Petitioner’s attitude towards the victim, the admission of the tire slashing

incidents was highly relevant and probative of Petitioner’s guilt, and was not so unduly prejudicial

that it denied him a fair trial in light of the limiting instructions regarding the tire slash incidents

given by the trial court. Likewise, the record evidence strongly supports the factual conclusions

of the state courts that Petitioner was involved in both tire incidents, and Petitioner has not shown

that the admission of the evidence was based on an unreasonable reading of the facts presented to

the state courts. 2 No habeas relief is therefore warranted as to the admission of evidence regarding

the tire slashing incidents.

          Petitioner next challenges the admission of his own statements to various witnesses

regarding the victim and his desire for her, arguing that those statements were not reliable as he

was allegedly drunk at the time he made them, and that he should have received a curative




2
  Petitioner’s main contention regarding the facts, both here and in the Appellate Division, is that
there was “no evidence” connecting him to one of the two tire slashing incidents. As noted by the
Appellate Division, however, witness testimony, credited by the trial court, indicated that
Petitioner admitted to committing one of the incidents, and the second incident occurred mere days
later, at the same place, and occurred in the same manner, all of which reasonably supports the
conclusion that the same person committed both tire slashings. See ECF No. 14-10 at 22.
                                                  11
Case 2:18-cv-13642-CCC Document 26 Filed 01/19/21 Page 12 of 26 PageID: 3294




instruction regarding these statements under state law (notwithstanding his failure to request such

a charge at trial). The Appellate Division rejected both claims, finding that Petitioner’s own

statements were admissible under state court hearsay rules as they were not made to police and

were made of his own free will to his friends. ECF No. 10-14 at 37–38. The Appellate Division

further found that the omission of the jury charge was ultimately harmless in light of the trial

court’s general instruction to the jury that, in evaluating credibility, the jury “should consider how

the facts were obtained, the witness’s ability to recollect the event, and the extent to which each

witness was corroborated or contradicted.” Id. at 40. As Petitioner’s statements to his friends were

clearly relevant, made of his own free will, and as the jury was instructed to consider the

surrounding facts in determining the credibility of the witnesses at Petitioner’s trial, Petitioner has

failed to show that the admission of this evidence denied him a fair trial. As he has also failed to

present any Supreme Court caselaw which is contrary to the Appellate Division’s ruling or which

was unreasonably applied, he has failed to show that he is entitled to habeas relief on this ground.

       Petitioner next argues that the state courts erred in permitting the State to elicit evidence as

to the victim’s state of mind from her mother to rebut his own testimony suggesting that the

victim’s death was either accidental or the result of self-defense on his part. The Appellate

Division rejected this argument, finding that Petitioner had placed the victim’s state of mind into

contention by claiming that the shooting had been accidental and/or the result of self-defense, and

the victim’s mental state – specifically her fear of Petitioner – was both relevant to whether she

was a likely aggressor and as to the likelihood that the shooting had been an accident. Id. at 46.

Statements made to establish a victim’s contemporary state of mind, where relevant to a fact at

issue, are admissible under both state and federal law, see, e.g., United States v. Gonzalez, 905

F.3d 165, 201 (3d Cir. 2018). Here, as the victim’s state of mind and fear of Petitioner were directly



                                                  12
Case 2:18-cv-13642-CCC Document 26 Filed 01/19/21 Page 13 of 26 PageID: 3295




relevant to Petitioner’s assertion that the shooting had been either an accident or the result of

aggression on the part of the victim sufficient to support a finding of self-defense, Petitioner has

not shown that he was denied a fair trial as a result of the admission of the victim’s statement to

her mother regarding her fear of Petitioner. As Petitioner has likewise failed to show any binding

Supreme Court precedent which would require the statements be excluded, he has thus failed to

show he is entitled to habeas relief based on the admission of the rebuttal state of mind testimony.

       Petitioner also challenges the admission of certain portions of the expert testimony of the

State’s pathologist regarding the effect certain of the bullet wounds would have had upon the

victim on the ground that this testimony went beyond the four corners of the expert’s prepared

report. The Appellate Division rejected this claim as the testimony in question was within the

scope of the doctor’s expertise, was related to the doctor’s conclusion that the victim died as a

result of homicide as it amounted to facts underlying his conclusion of homicide, and was directly

relevant to issues before the jury. Id. at 48–49. This ruling – that a medical expert who has opined

on the ultimate cause of death may elaborate on his written findings and offer an opinion as to the

effect of each individual shot upon the victim based on his medical expertise and review of the

evidence – is eminently reasonable, and therefore did not deny Petitioner a fair trial. As Petitioner

has not otherwise shown that the admission of this expert testimony was contrary to, or involved

an unreasonable application of binding federal law, Petitioner has failed to show a valid basis for

habeas relief on this claim.

       In his final evidentiary claim, Petitioner argues that the trial court erred in admitting

evidence regarding his Facebook page and its contents during his cross-examination. As noted by

the Appellate Division, the state did not seek to admit the Facebook page in its case in chief, but

instead only sought to admit the page and its contents into evidence on cross-examination after



                                                 13
Case 2:18-cv-13642-CCC Document 26 Filed 01/19/21 Page 14 of 26 PageID: 3296




Petitioner’s direct testimony regarding his use of Facebook. Id. at 50. The state was thus entitled

to question him on cross-examination regarding his Facebook usage and make fair comment upon

the contents of that page during its summation. The fact that Petitioner, of his own will, chose to

publish on that page a quotation from a mob-related television show which suggested violence

does not render such questioning and comment unfair. In light of Petitioner’s opening the door

regarding Facebook during his direct examination, the admission of the contents of Petitioner’s

own Facebook page did not deprive Petitioner of a fair trial. As Petitioner has not shown the

admission of this evidence was contrary to, or an unreasonable application of, any applicable

Supreme Court precedent, Petitioner is not entitled to habeas relief on this basis.

2. Prosecutorial Misconduct Claims

       Petitioner next makes several claims in which he asserts that the prosecutor denied him a

fair trial through various forms of alleged misconduct. The duty of a prosecutor in a criminal

proceeding is to see that justice is done rather than to secure convictions, and as such prosecutors

must “refrain from [the use of] improper methods calculated to produce a wrongful conviction.”

Berger v. United States, 295 U.S. 78, 88 (1935); see also United States v. Bailey, 840 F.3d 99, 124

(3d Cir. 2016). While a prosecutor “may strike hard blows [during his summation], he is not at

liberty to strike foul ones.” Berger, 295 U.S. at 88; Bailey, 840 F.3d at 124. A criminal conviction,

however, “is not to be lightly overturned on the basis of a prosecutor’s comments standing alone,

for the statements or conduct must be viewed in context; only by so doing can it be determined

whether the prosecutor’s conduct affected the fairness of the trial.” United States v. Harris, 471

F.3d 507, 512 (3d Cir. 2006) (quoting United States v. Young, 470 U.S. 1, 11 (1985). Thus, a

prosecutor’s improper comments will only warrant habeas relief where those comments “so

infected the trial with unfairness as to make the resulting conviction a denial of due process.”



                                                 14
Case 2:18-cv-13642-CCC Document 26 Filed 01/19/21 Page 15 of 26 PageID: 3297




Darden v. Wainwright, 477 U.S. 168, 181 (1986); see also Copenhefer v. Horn, 696 F.3d 377, 392

n.5 (3d Cir. 2012).

       Petitioner first takes issue with what he describes as a “call to arms” which occurred when

the prosecutor invited jurors to “put [themselves] in [Allison’s] shoes” when considering why she

allowed Petitioner, a friend, into her home. The Appellate Division found this isolated incident

was not so inflammatory as to deny Petitioner a fair trial, and was made only in response to defense

counsel’s argument that Petitioner had gone to see Allison as a friend and that Allison had let him

into her home. ECF No. 14-10 at 27. Having reviewed the statement in the context of the state’s

entire summation, and given the brief nature of the comment, and the fact that the prosecutor’s

comment was made in response to defense counsel’s argument that Allison had let Petitioner into

the home, this comment did not so infect Petitioner’s trial with unfairness as to amount to a denial

of Due Process, and this claim serves as no basis for habeas relief.

       Petitioner next argues that the prosecutor committed error in describing Petitioner’s flight

from Allison’s home, wherein the prosecutor stated that he “clutched” his cross necklace but not

to pray for the victim. Petitioner contends this description amounts to improper and inflammatory

religious imagery. As noted by the Appellate Division, however, the evidence clearly indicated

that Petitioner did flee from the home, and that there was a substance that appeared to be blood on

Petitioner’s cross. Id. at 28. Given these facts, this comment by the prosecutor was fair comment

upon the evidence presented at trial. The comment did not have a tendency to render Petitioner’s

trial fundamentally unfair, and provides no basis for habeas relief.

       Petitioner next argues that the prosecution used improper PowerPoint slides as visual aids

during its closing argument. Specifically, Petitioner takes issue with slides that included: pictures

of the barrel of Petitioner’s gun, positive descriptions of the victim which were largely based on



                                                 15
Case 2:18-cv-13642-CCC Document 26 Filed 01/19/21 Page 16 of 26 PageID: 3298




facts regarding the victim and compliments witnesses gave her (including Petitioner himself),

references to Petitioner’s gun as the “murder” weapon, and a description of the case which stated

that the “truth” of the case was that Petitioner was “the living” and Allison “the dead,” and included

a picture of Petitioner in the hospital and a picture of the victim. The Appellate Division rejected

Petitioner’s claim that these visual aids had affected the fairness of Petitioner’s trial, finding that

the positive descriptors of the victim all were fairly derived from the testimony of the witnesses,

the state had a right to construe the gun which had fired the lethal bullets as “the murder weapon,”

and the jury had already seen the allegedly inflammatory picture of the victim on the “truth” slide.

Id. at 29. Given that the slides in question were drawn from the evidence and testimony produced

at trial, the prosecution was entitled to construe the Beretta as a murder weapon in a case where its

theory was that Petitioner had used the weapon to kill the victim, and that the jury had already seen

the pictures that Petitioner now decries, this Court agrees with the Appellate Division that these

slides, though charged, did not deprive Petitioner of a fundamentally fair trial. Petitioner is

therefore not entitled to habeas relief on this claim.

       Petitioner next argues that the use of the term “spaghetti defense” by the prosecution during

its summation amounted to an unjust ethnic aspersion cast at Petitioner and his attorney, both of

whom were of Italian descent. 3 As the Appellate Division explained on direct appeal, however,

the spaghetti comment was directly explained by the prosecutor not as an ethnic insult towards the




3
  In his reply, Petitioner argues that this issue was “exacerbated” by references and questioning by
the prosecutor during Petitioner’s cross-examination about Petitioner holding his gun “gangster
style” and regarding the mob quote on his Facebook page. The prosecutor did not connect either
of those things to the “spaghetti defense” comment, which was explained almost immediately to
be reference to the idiom rather than to Petitioner’s nationality. In any event, as discussed below,
neither the commentary on the mob quote nor the gangster style comment, which the trial judge
struck from the record and instructed the jury to disregard, denied Petitioner a fair trial, and thus
neither provides a basis for habeas relief.
                                                  16
Case 2:18-cv-13642-CCC Document 26 Filed 01/19/21 Page 17 of 26 PageID: 3299




defense, but as an invocation of a common idiom the “[t]hrow it up on the wall and see what

sticks.” Id. at 30. The comment was not aimed at Petitioner or counsel, but rather at the mix of

defenses invoked by Petitioner as explanations for why he should be found not guilty. This

comment, in the context of the full summation and in light of the prosecutor’s explanation of what

she meant to the jury, did not deprive Petitioner of a fair trial, and serves as no basis for habeas

relief.

          Petitioner also claims error with respect to a PowerPoint slide that described Petitioner’s

story as “tailored to fit the evidence,” a characterization which Petitioner contends amounted to

the prosecution impugning his credibility. That slide, however, contained several other bullet point

characterizations – including that petitioner’s version of events was physically and medically

impossible. In context, the slide, and the argument that accompanied amounted to a fair argument

regarding the implausibility of Petitioner’s testimony in light of the physical evidence and

testimony provided at trial. This comment thus did not render Petitioner’s trial fundamentally

unfair, and does not warrant habeas relief.

          Petitioner next asserts that the prosecution at his trial improperly vouched 4 both for its

witnesses and case, including by suggesting that, to find Petitioner not guilty, the jury would have

to reject the credible testimony of all of the state’s witnesses and instead find credible Petitioner



4
  Although Petitioner, both here and before the Appellate Division, argued that the prosecutor
“vouched” for the credibility of the witnesses, improper vouching occurs not when a prosecutor
argues that the state’s witnesses are credible, but when the prosecution makes such an argument
based not on the evidence but the prosecutor’s personal knowledge or other information not in the
trial record. See, e.g., United States v. Walker, 155 F.3d 180, 184, 187 (3d Cir. 1998). Although
the prosecutor here did argue that her witnesses were credible and Petitioner was not, with the
exception of the struck comments regarding Petitioner’s comments to the prosecutor, those
arguments were based on the testimony and biases of the witnesses as seen in their trial testimony.
The comments did not amount to the sort of improper vouching which would be capable of denying
Petitioner a fair trial in light of the evidence, testimony, and jury instructions given at Petitioner’s
trial, and thus do not provide a basis for habeas relief.
                                                  17
Case 2:18-cv-13642-CCC Document 26 Filed 01/19/21 Page 18 of 26 PageID: 3300




alone. Petitioner also takes issue with the prosecutor mentioning that Petitioner had “shooed” her

away, and had “whispered” something to the prosecutor, as well as stating that Petitioner was the

“man who murdered” the victim. The Appellate Division rejected these arguments, finding that

the trial court’s direct instructions to the jury that they should consider the quality of the testimony,

and not the number of witnesses in determining the witnesses credibility, as well as the court’s

specific instruction striking the prosecutor’s comments regarding Petitioner’s actions towards her

were more than sufficient to cure any prejudice resulting from the prosecutor’s arguments. Id. at

32. Having reviewed the summation in its entirety, and in light of the trial court’s direct, targeted

instructions to the jury that they should not consider comments outside the evidence and should

weigh credibility based on the quality of witnesses, this Court concludes that these comments did

not deprive Petitioner of a fundamentally fair trial. Petitioner is therefore not entitled to habeas

relief on this basis.

        Petitioner next argues that the prosecutor made several comments which improperly

mischaracterized or otherwise misstated the evidence. The Appellate Division rejected each of

these arguments, finding that the trial judge had properly struck those few comments which were

not based on the evidence and instructed the jury to disregard them, that most of the remaining

comments amounted to fair commentary upon the facts evinced, that references to Petitioner

holding his gun “gangster style” were properly addressed when the trial judge struck those

comments from the record and instructed the jury to disregard them, that any inadvertent

misstatements of the medical record “were not so inaccurate to constitute reversible error” and

were properly addressed by the trial court’s jury instructions, and that any minor misstatements of

the law in the prosecutor’s slides were addressed by the full and complete instruction as to the

applicable law by the trial court. ECF No. 14-10 at 32-35. Having reviewed all of the allegedly



                                                   18
Case 2:18-cv-13642-CCC Document 26 Filed 01/19/21 Page 19 of 26 PageID: 3301




inaccurate statements in their entirety, as well as the corrective measures taken by the trial court,

this Court finds that none of the alleged misstatements were so severe that they had any propensity

to affect the fairness of Petitioner’s trial. Indeed, most amounted to fair commentary on the record,

and the few which did not were struck by the trial court. These misstatements thus provide no

basis for habeas relief.

       Petitioner also contends that the prosecutor committed misconduct in commenting on the

mob quote on his Facebook page during summation in light of what he suggests was belligerent

cross-examination on the issue, as well as by noting Petitioner’s failure to explain that he acted in

self-defense or that there was an accident that resulted in Allison’s death to family or hospital staff

prior to any police involvement in the case. The Appellate Division rejected both claims without

further comment. As to the mob quote, as discussed above, it was part of Petitioner’s own

Facebook page, which had been admitted into evidence, and was thus the subject of fair comment

during summation. As to Petitioner’s silence regarding his version of events with family and at

the hospital, Petitioner himself admits that “when there is no government compulsion and the

objective circumstances demonstrate that a reasonable person in a defendant’s position would have

acted differently, [a defendant’s pre-arrest silence to family or medical staff] can be used to

impeach that defendant’s credibility,” (ECF No. 1 at 53), but argues that in this case it was instead

used as substantive evidence of guilt. In making that argument, however, Petitioner ignores the

fact that the entire crux of this case was whether Petitioner was credible in claiming that the

shooting of Allison was either an accident or act of self-defense. The state’s comments thus went

directly to impeaching the credibility of his claims, commentary that Petitioner concedes is

appropriate. By Petitioner’s own standard, and in any event under the applicable federal standard,

see Jenkins v. Anderson, 447 U.S. 231, 235-38 (1980) (holding that the “Fifth Amendment is not



                                                  19
Case 2:18-cv-13642-CCC Document 26 Filed 01/19/21 Page 20 of 26 PageID: 3302




violated by the use of prearrest silence to impeach a criminal defendant’s credibility” when used

to refute a claim of self-defense), the comment regarding the failure to explain what happened was

a permissible attempt at impeaching the credibility of Petitioner’s claim that he acted in self-

defense during an otherwise accidental shooting. In any event, it is clear that neither of these

comments deprived Petitioner a fair trial, and he is therefore not entitled to habeas relief on this

basis.

          In the final prosecutorial misconduct claim in his habeas petition, Petitioner argues that the

cumulative effect of all of these allegedly improper statements by the prosecutor and the trial

court’s decision to require Petitioner’s counsel to hold his objections until after the summation

denied him a fair trial, even if no claim did individually. The Appellate Division rejected this

argument, finding that Petitioner’s counsel had ample opportunity to make his objections after the

summations, and that the trial court, as appropriate, issued proper and effective cumulative

instructions, and in any event there was no error warranting reversal in any of Petitioner’s

individual misconduct claims or when those claims were considered cumulatively. ECF No. 14-

10 at 35–37. Although claims of error may warrant habeas relief cumulatively where each claim

is individually not so severe as to deprive a petitioner his right to a fair trial, see, e.g., Albrecht v.

Horn, 485 F.3d 103, 139 (3d Cir. 2007), having reviewed all of the claims Petitioner has presented

in his habeas petition asserting prosecutorial misconduct, and having reviewed the full context of

the prosecutions’ actions in this matter, the Court finds that Petitioner has failed to show that the

prosecutor’s actions, individually or cumulatively, deprived him of a fundamentally fair trial, and

he is not entitled to habeas relief based on the prosecutor’s alleged misconduct. Darden, 477 U.S.

at 181.




                                                   20
Case 2:18-cv-13642-CCC Document 26 Filed 01/19/21 Page 21 of 26 PageID: 3303




3. Petitioner’s “Addendum” and Additional Misconduct Claims

       In addition to the prosecutorial misconduct claims raised on direct appeal, on February 7,

2020, Petitioner filed a purported “addendum” to his habeas petition. ECF No. 20. In that

addendum, Petitioner seeks to raise before this Court new claims of misconduct. Petitioner

specifically claims that certain statements, which allegedly contain misinformation, made to the

press by the prosecution “poisoned” the jury pool, and that the loss of certain trial transcripts

(which Petitioner failed to previously request and could not be located when requested in

December 2019) amounts to a “continuation” of a prosecutorial axe to grind against Petitioner. Id.

Respondents moved to dismiss this “addendum” as an improper attempt to assert unexhausted new

claims before this Court based on information outside of the trial court record. ECF No. 21.

Petitioner in turn argues that he does not believe them to be “new claims” but further “highlights”

of the prosecutor’s alleged animus against Petitioner.

       Regardless of Petitioner’s attempt to reframe his “addendum,” it undoubtedly contains new

claims – assertions of prosecutorial misconduct which are based on newly raised facts completely

outside of the state court record of this matter. That Petitioner previously raised entirely different

claims of prosecutorial misconduct does not render them otherwise. Nevertheless, while this Court

cannot grant relief on new, unexhausted habeas claims never presented to the state courts, this

Court is free to reject any such unexhausted claim on the merits. 28 U.S.C. § 2254(b)(2). “[E]ven

pervasive, adverse publicity . . . does not lead inevitably to an unfair trial,” and a juror need not be

ignorant of any and all news coverage of a criminal case to be impartial. Skilling v. United States,

561 U.S. 358, 380–384 (2010) (internal quotations omitted). In the absence of a severe, extreme,

and pervasive atmosphere “utterly corrupted by press coverage,” there is no presumption that a

trial was invalid merely because jurors may have been exposed to negative press coverage. Id. In



                                                  21
Case 2:18-cv-13642-CCC Document 26 Filed 01/19/21 Page 22 of 26 PageID: 3304




absence of such an environment, only in cases where the jury selection proceedings indicate actual

prejudice to the petitioner should a reviewing court intervene. Id. at 386–90.

        Petitioner fails to present even allegations of actual prejudice, instead he merely decries

the fact that some statements attributed by the press to the prosecution contain characterizations of

the evidence presented in Petitioner’s pre-trial proceedings with which he disagrees. Petitioner

does not contend that any specific juror actually read these few articles, or that any jurors were

actually affected by them, and nothing in the record of the jury selection in this case indicates any

concern for any such corruption by Petitioner. As there is no evidence of actual prejudice to

Petitioner resulting from the press coverage in question, that such coverage existed did not

impermissibly bias the jury pool against Petitioner.

        Even construed as a prosecutorial misconduct claim, the statements contained in these

articles fair no better than any of Petitioner’s other allegations of misconduct. Petitioner’s

argument hinges entirely on minor factual inaccuracies or exaggerations which may well have

been the result of the actions of reporters rather than the prosecutor herself. Regardless, in light

of the judge’s clear instructions to consider only the evidence presented at trial given in this matter,

the evidence of Petitioner’s guilt, the assurances of impartiality given by the jurors during selection

in this matter, it is abundantly clear that the prosecutor’s speaking with the press did not deprive

Petitioner of a fair trial, and that these articles provide no valid basis for habeas relief.

        The lost transcript likewise provides no basis for habeas relief. The fact that a transcript

may be lost after the passage of the better part of a decade and after all state court proceedings

conclude is hardly misconduct, and certainly had no effect upon the fairness of Petitioner’s trial.

Petitioner’s addendum claims are thus without merit, and are denied as such. Because Petitioner’s




                                                   22
Case 2:18-cv-13642-CCC Document 26 Filed 01/19/21 Page 23 of 26 PageID: 3305




claims fail on the merits and this Court rejects them pursuant to 28 U.S.C. § 2254(b), Respondents’

motion dismiss the addendum (ECF No. 21) is denied as moot.

4. Jury-related claims

        Petitioner also asserts that he was denied a fair trial because the jury in his criminal case

was exposed to two extraneous factors during his trial. The first instance involves a juror

recognizing a retired officer in the court room with whom she had some negative association but

who was not connected to either side of Petitioner’s case and was merely observing the trial, and

the second instance involves jurors and a jury aide discussing a radio show suggesting individuals

should turn off their Christmas lights on December 19, 2012, in solidarity with the victims of the

Newtown, Connecticut, school shooting. The Appellate Division rejected both claims, finding that

neither incident denied Petitioner a fair trial in light of the trial judge’s discussion with the affected

juror regarding the retired officer, and in light of defense counsel’s request that the trial judge

make no specific charge regarding the Newtown discussion, but instead rely on the general jury

instruction that jurors were to decide the case on its merits, and not based on outside factors. ECF

No. 14-10 at 40–45.

        In Remmer v. United States, 347 U.S. 227, 229 (1954), the Supreme Court held that, in a

criminal case, “any private communication, contact, or tampering directly or indirectly, with a

juror during a trial about the matter pending before the jury is, for obvious reasons, deemed

presumptively prejudicial, if not made in pursuance of known rules of the court and the instructions

and directions of the court made during the trial, with full knowledge of the parties. The

presumption is not conclusive, but the burden rests heavily upon the Government to establish . . .

that such contact with the juror was harmless to the defendant.” As the Third Circuit has explained,

however, courts should apply that presumption “only when the extraneous information is of a



                                                   23
Case 2:18-cv-13642-CCC Document 26 Filed 01/19/21 Page 24 of 26 PageID: 3306




considerably serious nature.” United States v. Lloyd, 269 F.3d 228, 238 (3d Cir. 2001). “In

particular, [courts] have tended to apply the presumption of prejudice when a juror is directly

contacted by third-parties.” Id.

        In this case, it is clear that the two extraneous incidents were entirely harmless to Petitioner

and had no tendency to deprive him of a fair trial. In the first incident, a single juror expressed her

distaste for an individual unconnected with the case who was acting as a public spectator, and the

trial judge ensured that there would be no issue arising from that distaste. Likewise, the second

incident regarded a harmless conversation regarding a matter of public concern not directly

connected to Petitioner’s trial, and the trial judge gave defense counsel the opportunity to request

a specific charge, an option counsel declined. Because there was no direct outside influence on

the jury, the presumption of prejudice does not apply in this matter. Lloyd, 269 F.3d at 238.

Moreover, as both incidents were not connected to the evidence of Petitioner’s case, as there is no

evidence that there was any direct contact with jurors by outside parties, and as there is no evidence

that Petitioner suffered any prejudice as a result of either incident, the Appellate Divisions’

rejection of Petitioner’s juror related claims was neither contrary to nor an unreasonable

application of applicable Supreme Court precedent, including Remmer and its progeny. Petitioner

is thus not entitled to habeas relief on his jury related claims.

5. Sentencing claim

        In his final claim, Petitioner argues that he was denied a fair trial insomuch as he received

a sentence he believes was excessive. “Absent a claim that a sentence constitutes cruel and unusual

punishment prohibited by the Eighth Amendment, or that it is arbitrary or otherwise in violation

of due process, the legality and length of a sentence are questions of state law over which [a district

court] has no jurisdiction under § 2254.” Figueroa v. Nogan, No. 17-4093, 2018 WL 4407863, at



                                                  24
Case 2:18-cv-13642-CCC Document 26 Filed 01/19/21 Page 25 of 26 PageID: 3307




*4 (D.N.J. Sept. 17, 2018) (citing Chapman v. United States, 500 U.S. 453, 465 (1991)). A court

conducting habeas review should therefore generally not re-evaluate a sentence where there is no

allegation of a separate constitutional violation and the sentence falls within the statutory limits

set by state law. Perez v. D’Ilio, No. 16-4767, 2019 WL 3943012, at *19 (D.N.J. Aug. 20, 2019);

see also Chapman, 500 U.S. at 465; Jones v. Superintendent of Rahway State Prison, 725 F.2d 40,

42-43 (3d Cir. 1984).

       Petitioner attempts to bootstrap a federal claim into his state law sentencing argument by

suggesting his sentence in turn must be a violation of the Eighth and Fourteenth Amendments

because it is excessive under state law. Petitioner’s arguments, however, do not turn on questions

of federal or constitutional law, but rather merely disagree with the Appellate Division’s

conclusion that Petitioner’s sentence was not excessive under state law. Petitioner does not argue

that his sentence was beyond the range authorized by state law, but instead merely reasserts his

disagreement with the trial judge’s conclusion, upheld by the Appellate Division, that he

committed the murder in a heinous fashion, which constitutes an aggravating sentencing factor

under state law. The Appellate Division, however, already concluded that the trial judge’s

determination was supported by the evidence and was not in violation of applicable state law, and

Petitioner raises no true federal claim. Petitioner has in no way shown that his sentence was

contrary to nor an unreasonable application of federal law, and this Court is otherwise without

jurisdiction to reconsider the Appellate Division’s determinations of pure state law questions.

Petitioner’s sentencing claim therefore provides no valid basis for habeas relief.

III. CERTIFICATE OF APPEALABILITY

       Pursuant to 28 U.S.C. §2253(c), a petitioner may not appeal from a final order in a habeas

proceeding where that petitioner’s detention arises out of his state court conviction unless he has



                                                25
Case 2:18-cv-13642-CCC Document 26 Filed 01/19/21 Page 26 of 26 PageID: 3308




“made a substantial showing of the denial of a constitutional right.” “A petitioner satisfies this

standard by demonstrating that jurists of reason could disagree with the district court’s resolution

of his constitutional claims or that jurists could conclude that the issues presented here are adequate

to deserve encouragement to proceed further.” Miller-El v. Cockrell, 537 U.S. 322, 327 (2003).

Because jurists of reason could not disagree with this Court’s conclusion that his habeas petition

is without merit, Petitioner has failed to make a substantial showing of the denial of a constitutional

right. Petitioner is therefore denied a certificate of appealability.

IV. CONCLUSION

       For the reasons stated above, this Court denies Petitioner’s habeas petition (ECF No. 1),

denies Petitioner a certificate of appealability, and denies Respondents’ motion to dismiss

Petitioner’s addendum (ECF No. 21) as moot in light of the denial of the petition including the

claims raised in the addendum. An appropriate order follows.

DATE: January 19, 2021




                                                         CLAIRE C. CECCHI, U.S.D.J.




                                                  26
